Luke, J.
The above are the headnotes to an opinion rendered by the Supreme Court on certiorari in these cases. For full opinion see 168 Ga. 883 (149 S. E. 182). Under these rulings of the Supreme Court the judgments formerly rendered by this court in these cases (38 Ga. App. 373, 144 S. E. 214), are vacated, and the judgments of the trial court overruling the motion for a new trial in each case must be affirmed.

Judgment on loth main lilis of exceptions affirmed; cross-lill dismissed.


Broyles, G. J,, and Bloodworth, J., concur.